Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under PCT Article 8 to PCT/JP2017/026108 filed on 07/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019, 04/22/2020, and 08/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 recites “A quality analysis device, comprising: processing circuitry (This limitation is considered to be well-understood and conventional in the art. Processing circuitry to perform quality analysis is well understood and conventional in the art and can be seen in Tanaka (EP3106948B1) and Fujihira (JP2011258113A). Well-understood elements do not integrate into a practical application) to acquire quality data indicating a state of an object subjected to quality analysis and apparatus-information data indicating information of an apparatus that handles the object subjected to quality analysis (This limitation is considered to be mere data gathering. Acquiring data without details to how the data was gathered or generated is considered to be an insignificant extra-solution activity of mere data gathering. Mere data gathering does not integrate into a practical application); to set, with respect to the acquired quality data and the acquired apparatus-information data, data items of data to be counted up, a base condition indicating a condition that constitutes a basis of the quality analysis, and a comparison condition indicating a condition subjected to the quality analysis (This limitation is considered to be an insignificant extra-solution activity. Setting conditions for data without detailing the process or means for the setting of conditions is considered to be an insignificant extra-solution activity. Insignificant extra-solution activities do not integrate into a practical application); and to extract from the acquired quality data and the acquired apparatus-information data, data that meets the base condition and data that meets the comparison condition, for each set data item (This limitation pertains to a mathematical relationship. Extracting data based off a base condition and a comparison condition is considered to be a mathematical relationship, therefore this is considered to be an abstract idea), and calculating frequency distributions of these data for each of the data items, and outputting data indicating a degree of divergence for each of the data items between the frequency distribution of the base condition and the frequency distribution of the comparison (This limitation pertains to a mathematical calculation. Calculating frequency distributions from data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards extracting data based off a base condition and comparison condition and calculating frequency distribution which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-7.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
 In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-4 and 6-7 provide additional features/steps which are part of the quality analysis device as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-4 and 6-7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application.  
Independent Claim 5 covers the same limitations as Claim 1 with the difference being that under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category of a process. The rest of the analysis follows as the same as Claim 1, and as such Claim 5 is held to be patent ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 and Claim 6 detail “a base condition and a comparison condition which are indicated from outside.” Further, the instant application details in [0039] details “may be manually defined from the outside”, in [0046] details “are to be defined from the outside”, and in [0071] details “indicated from the outside”. The term “outside” in this case renders the claim indefinite since it does not detail the scope or the standard for ascertaining the meaning of what is “outside”. It is unclear from the claims and the specification on what the scope of “outside” is and what in relation it is “outside” of. The “outside” could be interpreted for instance as being “a base condition and a comparison condition” from a system that is not part of the “quality analysis device” or from a circuit that is part of a “quality analysis device” but not part of the “processing circuitry”. Examiner interprets the “outside” to be in relation to being a separate system that is not the “quality analysis device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (EP3106948B1) in view of Fujihira (JP2011258113A; As detailed in IDS dated 12/26/2019, Foreign Patent Document #2).
	In regards to Claim 1, Tanaka teaches “A quality analysis device, comprising: processing circuitry (analyzer, management, and inspection apparatus with computer systems including CPU – [0030]) to acquire quality data indicating a state of an object subjected to quality analysis and apparatus-information data indicating information of an apparatus that handles the object subjected to quality analysis (quality control system detects defective or suspected defective article, provides inspection results and analysis as feedback, includes inspection management apparatus and analyzer – [0022]); a base condition indicating a condition that constitutes a basis of the quality analysis (abnormality detecting unit includes information identifying an abnormality, facility state value determined to be abnormal – [0012]; abnormality detection process, quality of process [solder joints] is constantly monitored during operation to detect abnormality, feedback is provided to operating conditions as appropriate – [0044]), and a comparison condition indicating a condition subjected to the quality analysis (obtain inspection result data, facility state value data, product state value data, check for acceptable, obtain product state value, generate acceptable article distribution of product state value – Figure 8); and to extract from the acquired quality data and the acquired apparatus-information data, data that meets the base condition and data that meets the comparison condition (S87 – checking all product state values within normal range, S92 – All facility state values within normal range – Figure 8; Checking product state values and facility state values to a normal range would be checking to see if it meets base conditions and comparison conditions).”
	Tanaka does not teach “to set, with respect to the acquired quality data and the acquired apparatus-information data, data items of data to be counted up; for each set data item, and calculating frequency distributions of these data for each of the data items, and outputting data indicating a degree of divergence for each of the data items between the frequency distribution of the base condition and the frequency distribution of the comparison condition.”
	Fujihira teaches “to set, with respect to the acquired quality data and the acquired apparatus-information data, data items of data to be counted up (frequency distribution totaling unit uses manufacturing result data including group with defects and group without defects to total the quality status, calculates and counts the number of defective products – Paragraph 32 under Description); for each set data item, and calculating frequency distributions of these data for each of the data items (frequency distribution totaling unit uses manufacturing and quality data – Paragraph 32 under Description), and outputting data indicating a degree of divergence for each of the data items between the frequency distribution of the base condition and the frequency distribution of the comparison condition (quality status calculation unit uses quality defect occurrence rate calculation unit that obtains a quality occurrence rate under a predetermined manufacturing condition using the manufacturing performance information and quality defect information, and the manufacturing condition calculation unit includes the manufacturing condition – Paragraph 9 under Description; quality defect occurrence rate calculation unit obtains the number of defective and non-defective products under a predetermined production condition from the frequency distribution totaling unit – Paragraph 34 under Description).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teaching of Fujihira to calculate the number of instances of data and to perform a frequency distribution calculation on the quality data with manufacture and quality conditions. Doing so would improve quality of the manufacturing conditions in a process.

	In regards to Claim 2, Tanaka in view of Fujihira discloses the claimed invention as detailed above and Fujihira further teaches “wherein the processing circuitry further classifies the acquired quality data and the acquired apparatus-information data, into respective set types; wherein the processing circuitry uses classified data, instead of the acquired quality data and the acquired apparatus-information data (Process classification database that stores process of manufacturing and process classification to which the process belongs, and quality defect information related to process classification – 7th Paragraph of Description; grouping unit acquires process classification from process classification database, relates to quality defect database – Paragraph 29 of Description).”

	As best understood, in regards to Claim 3, Tanaka in view of Fujihira discloses the claimed invention as detailed above and Tanaka further teaches “the processing circuitry sets the data items, the base condition and the comparison condition, in accordance with data items, a base condition and a comparison condition which are indicated from outside (observation values, facility state values are accumulated in the production facility management apparatus – [0031]; production state values are measured by sensor/detector, and resultant measurements are accumulated in the inspection management apparatus – [0034]).”

	In regards to Claim 5, Tanaka teaches “A quality analysis method, comprising: acquiring quality data indicating a state of an object subjected to quality analysis and apparatus-information data indicating information of an apparatus that handles the object subjected to quality analysis (quality control system detects defective or suspected defective article, provides inspection results and analysis as feedback, includes inspection management apparatus and analyzer – [0022]); a base condition indicating a condition that constitutes a basis of the quality analysis (abnormality detecting unit includes information identifying an abnormality, facility state value determined to be abnormal – [0012]; abnormality detection process, quality of process [solder joints] is constantly monitored during operation to detect abnormality, feedback is provided to operating conditions as appropriate – [0044]), and a comparison condition indicating a condition subjected to the quality analysis (obtain inspection result data, facility state value data, product state value data, check for acceptable, obtain product state value, generate acceptable article distribution of product state value – Figure 8); and extracting, from the quality data and the apparatus-information data acquired in the data aggregation step, data that meets the base condition and data that meets the comparison condition (S87 – checking all product state values within normal range, S92 – All facility state values within normal range – Figure 8; Checking product state values and facility state values to a normal range would be checking to see if it meets base conditions and comparison conditions).”
	Tanaka does not teach “setting data items of data to be counted up, with respect to the quality data and the apparatus-information data acquired in the data aggregation step; for each data item set in the condition setting step, and calculating frequency distributions of these data for each of the data items, and outputting data indicating a degree of divergence for each of the data items between the frequency distribution of the base condition and the frequency distribution of the comparison condition.”
Fujihira teaches “setting data items of data to be counted up, with respect to the quality data and the apparatus-information data acquired in the data aggregation step (frequency distribution totaling unit uses manufacturing result data including group with defects and group without defects to total the quality status, calculates and counts the number of defective products – Paragraph 32 under Description); for each data item set in the condition setting step, and calculating frequency distributions of these data for each of the data items (frequency distribution totaling unit uses manufacturing and quality data – Paragraph 32 under Description), and calculating frequency distributions of these data for each of the data items, and outputting data indicating a degree of divergence for each of the data items between the frequency distribution of the base condition and the frequency distribution of the comparison condition (quality status calculation unit uses quality defect occurrence rate calculation unit that obtains a quality occurrence rate under a predetermined manufacturing condition using the manufacturing performance information and quality defect information, and the manufacturing condition calculation unit includes the manufacturing condition – Paragraph 9 under Description; quality defect occurrence rate calculation unit obtains the number of defective and non-defective products under a predetermined production condition from the frequency distribution totaling unit – Paragraph 34 under Description).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teaching of Fujihira to calculate the number of instances of data and to perform a frequency distribution calculation on the quality data with manufacture and quality conditions. Doing so would improve quality of the manufacturing conditions in a process.

	As best understood, in regards to Claim 6, Tanaka in view of Fujihira discloses the claimed invention as detailed above and Tanaka further teaches “the processing circuitry sets the data items, the base condition and the comparison condition, in accordance with data items, a base condition and a comparison condition which are indicated from outside (observation values, facility state values are accumulated in the production facility management apparatus – [0031]; production state values are measured by sensor/detector, and resultant measurements are accumulated in the inspection management apparatus – [0034]).”

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fujihira and Kawai (US20180267522).
	In regards to Claim 4, Tanaka in view of Fujihira discloses the claimed invention as detailed above except for “the processing circuitry acquires event data indicating what event 
	Kawai teaches “the processing circuitry acquires event data indicating what event has occurred in relation to the apparatus, the processing circuitry specifies the data item in which the degree of divergence is equal to or more than a set value, as a factor candidate that is likely to cause trouble, and outputs data indicating a relationship between values of the factor candidate in a specified period of time and the event data (manufacturing process, prediction error between predicted values computed, with a model that represents events in a manufacturing process, when no abnormality has occurred, the prediction error is small and settles to values equal to or smaller than a predetermined threshold value, with abnormality in manufacturing related to manufacturing process with sensors with invariant relation, and the strength of the invariant fitness between sensors varies due to shift times related to sensors – [0043]; As the process in [0043] details no abnormality when it is below a threshold, that would mean that when the prediction error is above the threshold that there is an abnormality in the process).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fujihira to incorporate the teaching of Kawai to use a prediction error for determination of abnormality and to have an invariant fitness that is related to the manufacturing process event and a time frame. Doing so would improve quality analysis of the manufacturing conditions in a process.
Claim 7, Tanaka in view of Fujihira discloses the claimed invention as detailed above except for “the processing circuitry acquires event data indicating what event has occurred in relation to the apparatus, the processing circuitry specifies the data item in which the degree of divergence is equal to or more than a set value, as a factor candidate that is likely to cause trouble, and outputs data indicating a relationship between values of the factor candidate in a specified period of time and the event data.”
	Kawai teaches “the processing circuitry acquires event data indicating what event has occurred in relation to the apparatus, the processing circuitry specifies the data item in which the degree of divergence is equal to or more than a set value, as a factor candidate that is likely to cause trouble, and outputs data indicating a relationship between values of the factor candidate in a specified period of time and the event data (manufacturing process, prediction error between predicted values computed, with a model that represents events in a manufacturing process, when no abnormality has occurred, the prediction error is small and settles to values equal to or smaller than a predetermined threshold value, with abnormality in manufacturing related to manufacturing process with sensors with invariant relation, and the strength of the invariant fitness between sensors varies due to shift times related to sensors – [0043]; As the process in [0043] details no abnormality when it is below a threshold, that would mean that when the prediction error is above the threshold that there is an abnormality in the process).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Fujihira to incorporate the teaching of Kawai to use a prediction error for determination of abnormality and to have an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863